Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David Wright appeals the district court’s oral order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a reduction in sentence. As noted on the district court’s docket sheet, the court denied relief on Wright’s motion for the reasons stated in its July 11, 2008 order. The July 11 order reveals that Wright was not eligible for a sentence reduction under Amendment 706 because he was held accountable for more than 4.5 kilograms of crack. Because our review of the record reveals no reversible error, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.